FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. October 1, 2013 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Provides Update on Current Operations in Poland Salt Lake City, October 1, 2013 – FX Energy, Inc. (NASDAQ: FXEN), provided the following update on the Company’s current operations in Poland. Drilling Lisewo-2 Well.The Lisewo-2 well is drilling ahead at a depth of approximately 2,916 meters toward a target depth of 3,880 meters.The objective is a Rotliegend structure identified on 3D seismic and previously drilled by the Lisewo-1 discovery well.The well is expected to reach total depth before year end.The Lisewo-2 well is located in the Fences concession where the Polish Oil and Gas Company, PGNiG, is the operator and owns 51% of the working interest; FX Energy owns 49%. Szymanowice-1 Well.The Szymanowice-1 well will rig up and spud in approximately 30 days.The objective is a Rotliegend structure identified on 3D seismic and located approximately 2 kilometers southeast of the Lisewo structure.Target depth is approximately 3,615 meters and the well is expected to reach total depth (3,750 meters) in January 2014.The Szymanowice-1 well is located in the Fences concession where PGNiG is the operator and owns 51% of the working interest; FX Energy owns 49%. Gorka Duchowna-1 Well.The Gorka Duchowna-1 is drilling ahead at a depth of approximately 2,218 meters toward a target depth of 2,700 meters.The objective is Carboniferous sands below the Zechstein.The well is expected to reach total depth in October.The Gorka Duchowna-1 well is located in the northwest quadrant of Block 246 where FX Energy owns 100% of the working interest. Tuchola Appraisal Well.Seismic interpretation is expected to be completed in October to select one or more drillsite locations to appraise this year’s Tuchola-3 discovery.The Company plans to begin drilling one or possibly two wells in the Tuchola area before the end of this year with results expected in the first quarter 2014.The Edge concessions are 100% owned and operated by FX Energy. Production Facilities Lisewo Gas Plant.The Lisewo production facility and pipeline is scheduled to be completed and begin production in approximately 30 days.Initial production will be from the Lisewo-1 well, followed late in the year by production from the Komorze-3 well.The Lisewo gas plant is located in the Fences concession where PGNiG is the operator and owns 51% of the working interest; FX Energy owns 49%. Seismic Tuchola Seismic.The current Tuchola 3D seismic acquisition program covering 110 square kilometers in the Edge concession has been completed.A subset of approximately 55 square kilometers was fast tracked through processing in order to select offset locations to the Tuchola-3K discovery well.The full 110 square kilometers is expected to be interpreted around year end.The Edge concessions are 100% owned and operated by FX Energy. Block 246 Seismic.The seismic acquisition program in the southeast quadrant of Block 246 has been completed and the data is now in processing.Interpretation of the data is anticipated to be finished in the first quarter of 2014 to determine potential drill sites for Rotliegend and/or Main Dolomite targets in this area.The Block 246 concessions are 100% owned and operated by FX Energy. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
